Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rericha so as to facilitate the allowing of the case. 

Please amend claim 11 as follows:
11. (currently amended)  An optical assembly comprising an optical connection substrate coupled to a fiber array, wherein: the fiber array comprises a plurality of optical fibers each comprising a core and a cladding; a portion of the fiber array is positioned in a fiber cavity recessed into a first surface of the optical connection substrate to a cavity floor; 2Application Serial No.: 16/872,991 Docket No.: HI 19-042 the plurality of optical fibers are disposed in a plurality of fiber receiving grooves recessed into the first surface; and the plurality of fiber receiving grooves extend from an interface cavity wall of the fiber cavity toward a plurality of integrated waveguides disposed within a substrate body of the optical connection substrate and below the first surface such that the cores of the plurality of optical fibers are optically coupled to the plurality of integrated waveguides; the plurality of integrated waveguides terminate at one or more interface waveguide walls; each of the plurality of optical fibers terminates at a fiber end face; the fiber end faces are each in contact with, or spaced apart from, the one or more interface waveguide walls; and wherein the optical connection substrate further comprises a trench is positioned between each of the plurality of fiber receiving grooves and the one or more interface waveguide walls.   
				Reason for Allowance
Claims 11-13, 15, 17-18, and 30-40 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. “Haase” et al., US 20150219863 A1, and further in view of “O'Banion’ et al., US 20190006157 Al.
Claim 11 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the plurality of fiber receiving grooves extend from an interface cavity wall of the fiber cavity toward a plurality of integrated waveguides disposed within a substrate body of the optical connection substrate and below the first surface such that the cores of the plurality of optical fibers are optically coupled to the plurality of integrated waveguides; the plurality of integrated waveguides terminate at one or more interface waveguide walls; each of the plurality of optical fibers terminates at a fiber end face; the fiber end faces are each in contact with, or spaced apart from, the one or more interface waveguide walls; and wherein the optical connection substrate further comprises a trench is positioned between each of the plurality of fiber receiving grooves and the one or more interface waveguide walls.in combination with the rest of the limitations of the base claim.  
Claim 30 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the plurality of integrated waveguides terminate at one or more interface waveguide walls; each of the plurality of optical fibers terminates at a fiber end face; the fiber end faces are each in contact with the one or more interface waveguide walls; and 4Application Serial No.: 16/872,991 Docket No.: HI 19-042 a trench is positioned between each of the plurality of fiber receiving grooves and the one or more interface waveguide walls in combination with the rest of the limitations of the base claim.  
Claim 36 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious the cavity floor of the fiber cavity is recessed to a cavity floor depth; the plurality of fiber receiving grooves are recessed to one or more groove depths; the plurality of integrated waveguides each comprise a centerline and are each disposed in the substrate body to one or more centerline depths; the cavity floor depth is greater than each of the one or more groove depths; and the one or more centerline depths are each less than both the cavity floor depth and at least one of the one or more groove depths in combination with the rest of the limitations of the base claim.  

Claims 12-13, 15, 17-18, and 30-40  are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883